PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (holding that in the absence of an adequate record, an appellate court cannot conclude that the lower tribunal’s judgment is not supported by the evidence presented); Mason v. Load King Mfg. Co., 715 So.2d 279, 281 (Fla. 1st DCA 1998), approved, 758 So.2d 649 (Fla.2000) (holding that after warning, excessive tardiness and absenteeism are grounds for denial of unemployment benefits).
GRIFFIN, THOMPSON and ORFINGER, JJ., concur.